EXHIBIT 10.1

 

AMENDMENT NO. 3 TO FINANCING AGREEMENT

AND REAFFIRMATION OF GUARANTY

 

This AMENDMENT NO. 3 TO FINANCING AGREEMENT AND REAFFIRMATION OF GUARANTY, dated
as of January 28, 2016 (the "Amendment"), is executed among Midwest Energy
Emissions Corp., a Delaware corporation, (the "Borrower"), MES, Inc., a North
Dakota corporation ("MES" or "Guarantor"), and AC Midwest Energy LLC, a Delaware
limited liability company (the "Lender").

 

R E C I T A L S:

 

A. Borrower, Guarantor and Lender entered into that certain Financing Agreement,
dated as of August 14, 2014 (the "Original Financing Agreement"), pursuant to
which Original Financing Agreement the Lender made certain financial
accommodations to Borrower, as evidenced by that certain Senior Secured
Convertible Note dated as of August 14, 2014 in the original principal amount of
$10,000,000 (the "Original Note"), which financial accommodations were
guaranteed by the Guarantor pursuant to the Original Financing Agreement.

 

B. In connection with the Original Financing Agreement, Borrower and Guarantor
granted the Lender a security interest in and to certain of the Borrower's and
Guarantor's assets pursuant to that certain Security Agreement by and among the
Borrower, Guarantor and Lender dated as of August 14, 2014 (the "Security
Agreement"), that certain Securities Pledge Agreement between the Borrower and
the Lender dated as of August 14, 2014 (the "Securities Pledge Agreement") and
that certain Collateral Assignment of License Agreement by and among the
Borrower, Guarantor and Lender dated as of August 14, 2014 (the "Collateral
Assignment of License Agreement" and collectively with the Security Agreement
and the Securities Pledge Agreement referred to herein as the "Security
Documents").

 

C. In connection with the Original Financing Agreement, the Borrower issued to
the Lender a warrant which entitles the Lender to purchase 12,500,000 shares of
the Borrower's common stock as evidenced by that certain Warrant executed by the
Borrower in favor of the Lender dated of August 14, 2014 (as amended, the
"Warrant").

 

D. In connection with the Original Financing Agreement, Richard Galterio
("Agent") as agent for the Investors (as defined in that certain Noteholder
Agency Appointment Agreement by and between the Investors and Agent, the "Agency
Agreement") (each a "Subordinated Creditor" and collectively the "Subordinated
Creditors"), Borrower and Guarantor executed and delivered to the Lender that
certain Intercreditor Agreement dated as of August 14, 2014 (the "Intercreditor
Agreement").

 

E. On March 16, 2015 Borrower, Guarantor and Lender entered into that certain
Waiver and Amendment to Financing Agreement and Reaffirmation of Guaranty (the
"First Amendment") which waived certain provisions of the Original Financing
Agreement, amended the Warrant and the Original Financing Agreement and resulted
in the Borrower issuing a replacement promissory in replacement for the Note
(the "Replacement Note").

 

 1

 

 

F. On November 16, 2015, the Borrower, the Guarantor and the Lender entered into
that certain Waiver and Amendment No. 2 to Financing Agreement and Reaffirmation
of Guaranty (the "Second Amendment") which (i) modified various financial and
other covenants and provisions as set forth in the Original Financing Agreement,
as amended by the First Amendment (the "First Amended Financing Agreement"),
(ii) waived a violation by the Borrower of the Minimum Units Contracted covenant
set forth in Section 8.1(c) of the First Amended Financing Agreement, and (iii)
allowed Lender to purchase from the Borrower an additional warrant to purchase
up to 5,000,000 shares of Common Stock (the "Second Warrant") and additional
senior secured convertible promissory notes of Borrower pursuant to the terms
and conditions of the Second Amendment (the "New Notes").

 

G. The Borrower and Guarantor now desire that the Lender cause its bank, Silicon
Valley Bank (the "Bank"), to issue a standby letter of credit in the amount of
$2,000,000 (the "Letter of Credit") to the Bank of America, N.A. ("BofA"), which
based on the security provided to BofA by the Letter of Credit, will in turn
issue to a certain customer of the Borrower (the "Customer") its letter of
credit (the "BofA Letter of Credit") to permit the Borrower to enter into the
Contract for Mercury Capture Program (Contract #100088) (the "Customer
Contract") between the Customer and the Borrower. The BofA Letter of Credit is
to guarantee Borrower's performance under the Customer Contract.

 

H. In connection with the issuance of the Letter of Credit and the BofA Letter
of Credit, the Borrower and Guarantor will (i) enter into this Amendment, (ii)
issue to the Lender Borrower's warrant to purchase 2,000,000 shares of Common
Stock in the form of Exhibit A hereto (the "Third Warrant") and (iii) issue to
the Lender Borrower's Senior Secured Letter of Credit Note in the form of
Exhibit B hereto (the "LC Note") to evidence any indebtedness owed by Borrower
to Lender arising from any draws made under the Letter of Credit. (The Original
Financing Agreement as amended by the First Amendment, the Second Amendment and
this Amendment is referred to as the "Financing Agreement".)

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Borrower, the Guarantor and the Lender agree as follows:

 

A G R E E M E N T S:

 

1. RECITALS. The foregoing recitals are hereby made a part of this Amendment.

 

2. DEFINITIONS. Capitalized words and phrases used herein without definition
shall have the respective meanings ascribed to such words and phrases in the
Financing Agreement.

 

3. AMENDMENTS TO THE FINANCING AGREEMENT.

 

3.1 Amendment to the Second Amendment. The Second Amendment is hereby amended by
deleting Section 4.2(b) from such Second Amendment.

 

3.2 Revisions With Respect to Provisions Governing Optional Payments. Section
2.3(b)(i) of the Financing Agreement is hereby amended in its entirety to read
as follows:

 

 2

 

 

(i) Subject to the Lender's conversion rights set forth in Section 2.10 hereof,
which conversion rights Lender may exercise at any time prior to 5:00 p.m. New
York City time on the Business Day immediately prior to the specified Permitted
Redemption Date and the last sentence of this section, the Borrower may, on or
after July 31, 2016, at its option, elect to pay to the Lender and all of the
other Holders the Permitted Redemption Amount (as defined below), on the
specified Permitted Redemption Date, by redeeming, in whole, all amounts
outstanding under the Notes (the "Permitted Redemption"). On or prior to the
date which is the fifteenth (15th) Business Day prior to the proposed Permitted
Redemption Date, the Borrower shall deliver written notice (the "Permitted
Redemption Notice") to the Lender and all of the other Holders stating: (i) that
the Borrower elects to redeem the Notes pursuant to the Permitted Redemption and
(ii) the proposed Permitted Redemption Date. The "Permitted Redemption Amount"
shall be equal to the sum of one hundred five percent (105%) of the outstanding
sum of: (A) the aggregate outstanding principal amount of the Notes (including
without limitation of the term "Notes" the Replacement Note, the New Notes and
the LC Note) as of the Permitted Redemption Date, plus (B) all accrued and
unpaid interest with respect to such principal amount and all accrued and unpaid
fees, in each case, with respect to the principal amount of the Notes as of the
Permitted Redemption Date (to the extent not previously added to the principal
amount as set forth in subparagraph (A) immediately above), plus (C) all other
amounts due under the Transaction Documents with respect to the principal amount
of the Notes as of the Permitted Redemption Date. Notwithstanding the foregoing,
a Permitted Redemption shall not occur unless (i) the Letter of Credit has been
cancelled or (ii) in connection with the payment of the Permitted Redemption
Amount, the LC Security Payment is paid to the Lender in immediately available
funds to hold until the Letter of Credit is cancelled. The LC Security Payment
may be used by Lender to reimburse itself for draws against the Letter of Credit
and associated fees.

 

3.3 Certain Revised Definitions. The following defined terms used in the
Financing Agreement shall henceforth have the definitions set forth below in
lieu of the definitions previously set forth in the Financing Agreement:

 

"Note" means collectively the promissory note issued under the Original
Financing Agreement, the Replacement Note, the New Notes and the LC Note and any
additional senior secured notes issued by Borrower to the Lender pursuant to the
Financing Agreement, as such may be amended, modified, restated or supplemented
from time to time. The term "Notes" as used in the Financing Agreement shall
include the Note delivered pursuant to Section 2.1 of the Original Financing
Agreement, the Replacement Note, the New Notes, the LC Note and any additional
senior secured notes of Borrower issued by Borrower to the Lender pursuant to
the Financing Agreement and each such senior secured note delivered in
substitution or exchange for, subdivision of, or otherwise in respect of, the
Note, the Replacement Note, the New Notes, and the LC Note pursuant to any
provision of the Financing Agreement. Should Lender elect to cause one or more
persons or entities to hold a portion of the Note, the Replacement Note, the New
Notes, or the LC Note, then any such Note may be subdivided into multiple notes
and the term "Note" shall include each separate Note as the respective Holders'
interests may appear, and the term "Lender" in such instance shall refer to each
Holder of a Note as his or its interest may appear.

 

 3

 

 

"Maturity Date" means the earlier of (a) July 31, 2018, and (b) such earlier
date as the unpaid principal balance of the Note, the Replacement Note, the New
Notes and the LC Note becomes due and payable pursuant to the terms of this
Agreement and the Note, the Replacement Note, the New Notes and the LC Note.

 

"Permitted Redemption Date" means the date on which (i) the Borrower has elected
to redeem all, but not less than all, of the Notes (including without limitation
of the term "Notes", the Replacement Note, the New Notes and the LC Note issued
hereunder) in accordance with Section 2.3(b) and (ii) if the Letter of Credit is
outstanding on such date, the Borrower has placed with Lender as security for
draws on the Letter of Credit an amount equal to 110% of the amount then
available to be drawn under the Letter of Credit.

 

"Security" or "Securities" means the Notes (including without limitation, the
Note, the Replacement Note, the New Notes and the LC Note), the Conversion
Shares, the Warrant, the Second Warrant, the Third Warrant and the Warrant
Shares.

 

"Transaction Documents" means the Financing Agreement, the Note, the Replacement
Note, the New Notes, the LC Note, this Amendment, the Warrant Documents, the
Security Documents, the Fee Letter, the Intercreditor Agreement, the
Investor/Registration Rights Agreement, the Irrevocable Transfer Agent
Instructions and each of the other agreements, documents and certificates
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement.

 

"Warrant" means collectively, the warrant issued by Borrower in connection with
it entering into the Original Financing Agreement with the Lender, the Second
Warrant and the Third Warrant.

 

"Warrant Documents" means, collectively, the Warrant (including without
limitation, the Second Warrant and the Third Warrant), the certificates
representing the Warrant Shares, and any other agreement, document or
certificate relating to any of the foregoing.

 

"Warrant Shares" means those shares of Common Stock or other securities for
which the Warrant (including without limitation, the Second Warrant and the
Third Warrant) and any accrued and unpaid dividends thereon, may be exercised
pursuant to the terms of the Warrant, the Second Warrant and the Third Warrant.

 

4. LETTER OF CREDIT. The following is hereby added to the Financing Agreement as
a new Section 2.11:

 

 4

 

 

Section 2.11 Letter of Credit.

 



(a)

Issuance of Letter of Credit. In connection with the issuance of the Letter of
Credit to BofA and the issuance of the BofA Letter of Credit to the Customer for
the benefit of Borrower, the Borrower will issue to the Lender the LC Note to
evidence the obligation of the Borrower to pay to the Borrower all amounts drawn
under the Letter of Credit and all other amounts that the Lender may owe to the
Bank as a result of a draw under the Letter of Credit (collectively, the "Letter
of Credit Principal Amount"). The Letter of Credit and the Bank of America
Letter of Credit shall be in the forms previously agreed by the Lender, the
Bank, the Borrower, BofA and the Customer. The Lender shall have the right to
cause the Letter of Credit to expire at any time on or after the second
anniversary of its issue date unless the Letter of Credit has been previously
terminated.

 (b)

Draws under the Letter of Credit. If any amount is drawn under the Letter of
Credit, the Letter of Credit Principal Amount shall be deemed a loan by the
Lender to the Borrower in the amount of the Letter of Credit Principal Amount,
which Letter of Credit Principal Amount will be increased from time to time to
reflect subsequent draws on the Letter of Credit or additional amounts owed by
the Lender to the Bank as a result of draws on the Letter of Credit. The Lender
shall give the Borrower notice of any draw on the Letter of Credit and the
amount of the Letter of Credit Principal Amount and any increases in the Letter
of Credit Principal Amount; provided, however, the failure to give any such
notice or notices shall not diminish or impair the Letter of Credit Principal
Amount or Borrower's obligation to pay the Lender the Letter of Credit Principal
Amount and all interest owed thereon. The obligation of the Borrower to pay to
the Lender the Letter of Credit Principal Amount will be evidenced by the LC
Note and payable to the Lender pursuant to the terms of the LC Note.
Notwithstanding any other term of the Financing Agreement, amounts owed under
the LC Note may be repaid at any time on two (2) Business Day's prior written
notice to the Lender.

 (c)

Event of Default. So long as the Letter of Credit is outstanding or amounts are
owed by the Borrower under the LC Note, the term "Event of Default" as used in
the Financing Agreement shall include, in addition to the presently defined
Events of Default, the following events



 



i.

a draw is made under the Letter of Credit and all amounts owed under the LC Note
are not repaid by the Borrower within 30 days of such draw;

                                            

ii.

the term of the Letter of Credit extends beyond the second anniversary of the
date of this Agreement; unless prior to such second anniversary date Borrower
pays to the Lender the Letter of Credit Security Payment to hold as security for
draws and other amounts owed by Lender as a result of draws on the Letter of
Credit;

iii.

Customer suspends for more than 30 days or terminates the Borrower's right to
make further deliveries under the Customer Contract or otherwise declares that
the Borrower is in breach of the Customer Contract, which breach is not cured
within any permitted cure period under the Customer Contract or terminates the
Customer Contract for any reason; or

iv.

The Borrower fails to timely pay the Letter of Credit Fee within five (5) days
after the same become due under this Agreement.

 



 5

 



 



(d)

Security for Letter of Credit in the Case of an Occurrence of an Event of
Default. If an Event of Default occurs, the Lender shall demand that the
Borrower immediately pay to the Lender 110% of the full amount then available
for drawing under the Letter of Credit (the "LC Security Payment"), and the
Borrower agrees to immediately make such payment and acknowledges and agrees
that the Lender would not have an adequate remedy at law for failure by the
Borrower to honor any such demand and that the Lender shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under the Letter of Credit.
The LC Security Payment shall be used to further secure the Borrower's
reimbursement obligation with respect to draws under the Letter of Credit and
all amounts owed by the Lender to the Bank as a result of such draws and all of
the Obligations. Upon the cancellation of the Letter of Credit and the payments
of the Obligations in full in cash, the Lender shall return to the Borrower any
of the LC Security Payment not used to satisfy the Letter of Credit Principal
Amount and the other Obligations.

 (e)

Letter of Credit Fee. In consideration for the issuance of the Letter of Credit
and the BofA Letter of Credit for the benefit of the Borrower, the Borrower
shall pay to the Lender a fee equal to 12% per annum of the amount available to
be drawn by BofA under the Letter of Credit, calculated on the basis of a
360-day year and actual days elapsed, including the date of issuance of the
Letter of Credit and the date that the Letter of Credit is terminated (the
"Letter of Credit Fee."). The portion of the Letter of Credit Fee with respect
to each month shall be paid in cash on or before the last day of each calendar
month.

 (f)

Obligations Absolute. The Borrower's obligation to pay to the Lender the Letter
of Credit Principal Amount shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of the Financing
Agreement and the Transaction Documents under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of the
Letter of Credit or the BofA Letter of Credit, the Financing Agreement or any
Transaction Documents, or any term or provision herein or therein, (ii) any
draft or other document presented under the Letter of Credit or the BofA Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Bank or BofA under the Letter of Credit or the BofA Letter of Credit,
respectively, against presentation of a draft or other document that does not
strictly comply with the terms of the Letter of Credit or the BofA Letter of
Credit, as applicable, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. The
Lender shall not have any liability or responsibility by reason of or in
connection with the issuance or transfer of the Letter of Credit or the BofA
Letter of Credit or any payment or failure to make any payment thereunder by the
Bank or BofA (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to the Letter of Credit or the BofA Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Bank or BofA. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of the
Letter of Credit or BofA Letter of Credit, the Bank or BofA, as applicable, may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of the
Letter of Credit or the BofA Letter of Credit, as applicable.



 

 6

 

 



(g)

Cancellation of the LC Note. The LC Note shall only be cancelled by the Lender
upon (i) the cancellation of the Letter of Credit and the payment of all amounts
owed to the Lender under the LC Note or (ii) the payment of all amounts owed to
the Lender under the LC Note and receipt by the Lender of the LC Security
Payment.

 (h)

Guaranty of the Payment to Lender of Amounts Drawn on the Letter of Credit. The
Guarantor hereby guarantees (i) the payment of all amounts owed under the LC
Note and (ii) the payment of the LC Security Payment in the case of an Event of
Default or the LC Security Payment is otherwise required to be paid under the
terms of this Agreement.

 (i)

Obligations. The Obligations shall include without limitation the Letter of
Credit Principal Amount. Notwithstanding that no amount may be then owing on the
LC Note, the Obligations arising from the Letter of Credit will be deemed to be
outstanding and unsatisfied so long as the Letter of Credit is outstanding and
the Borrower has not provided to Lender the LC Security Payment.

  

5. PURCHASE AND SALE OF THIRD WARRANT

 

5.1 Commitment of Borrower to Sell and Lender to Purchase the Third Warrant. In
consideration for the Lender's Bank's issuance of the Letter of Credit for the
benefit of Borrower: (i) the Borrower shall issue to the Lender the LC Note,
which note will evidence the Letter of Credit Principal Amount outstanding from
time to time and such other amounts owed with respect to such Note as provided
in the Financing Agreement, and (ii) in connection with the issuance of the
Letter of Credit and the LC Note, the Borrower shall issue to Lender on the
Closing Date, as defined below, the Third Warrant to purchase 2,000,000 of
shares of Common Stock. The closing of Letter of Credit and the issuance of the
LC Note and the Third Warrant (the "Closing") shall occur at the offices of
Sugar Felsenthal Grais & Hammer LLP, 30 North LaSalle Street, Suite 3000,
Chicago, Illinois 60602 at 10:00 a.m., Chicago time. The Closing for the
issuance of the Letter of Credit, the Third Warrant and the LC Note shall occur
on the date of this Amendment (the "Closing Date"), subject to notification of
satisfaction (or waiver) of the conditions to such Closing set forth in Sections
5.2 and 5.3 below (or such later date as is mutually agreed to by the Borrower
and the Lender).

 

 7

 

 

5.2 Third Warrant. If the applicable terms and conditions are satisfied, on the
date hereof (i) Lender shall cause the Letter of Credit to be issued to BofA and
BofA to issue the BofA Letter of Credit to the Customer, and (ii) the Borrower
shall deliver to Lender (A) the LC Note and (B) the Third Warrant or subdivided
into multiple warrants in the denominations as such Lender shall have requested
prior to the Closing Date), duly executed by the Borrower and registered in the
name of Lender or its designee(s).

 

5.3 Conditions to Lender's Obligation to Cause the Issuance of the Letter of
Credit.

 

The obligation of the Lender to cause the issuance of the Letter of Credit to
the Customer and to purchase the Third Warrant on the date hereof is subject to
the satisfaction of the following conditions:

 

(a) On or before the Closing Date, the Borrower and MES shall each have executed
and delivered, or caused to be delivered, to the Lender:

 

(i) a certificate dated as of the Closing Date evidencing its incorporation and
good standing in its jurisdiction of incorporation issued by the Secretary of
State of such jurisdiction, as of a date reasonably proximate to the Closing
Date;

 

(ii) a certificate dated as of the Closing Date evidencing its qualification as
a foreign corporation and good standing issued by the Secretary of State (or
comparable office) of each jurisdiction in which such Person is qualified to
conduct business and failure to so qualify would cause a Material Adverse
Effect, as of a date reasonably proximate to the Closing Date;

 

(iii) a certificate dated as of the Closing Date, executed by the secretary of
the Borrower and MES, as applicable, and dated the Closing Date, as to (A) the
resolutions consistent with this Amendment, authorizing the issuance and sale of
the Third Warrant and the LC Note and reserving for issuance the necessary
numbers of shares of Common Stock, as adopted by such Person's board of
directors in a form reasonably acceptable to the Lender, (B) the Borrower's and
MES' articles or certificate of incorporation certified as of a recent date from
the Secretary of State of the applicable jurisdiction, each as in effect at the
Closing, (C) the Borrower's and MES' bylaws, each as in effect at the Closing,
and (D) no action having been taken by the Borrower, MES or their respective
stockholders or directors in contemplation of any amendments to items (A), (B),
or (C) listed in this Section, as certified in the form attached hereto as
Exhibit C; and

 

(iv) a Reaffirmation of Security Documents dated as of the Closing Date in the
form attached hereto as Exhibit D.

 

(b) Since November 16, 2015, there shall have been no change which has had or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

 8

 

 

(c) The representations and warranties of the Borrower and MES set forth in the
Financing Agreement shall be true and correct in all material respects (without
duplication of any materiality qualifiers) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects (without duplication of any materiality qualifiers) as of
such specific date), and the Borrower and MES shall have performed, satisfied
and complied in all respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Credit Parties at or prior to the Closing Date. The Lender shall
have received certificates, executed by the chief executive officer of the
Borrower and MES, dated the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Lender.

 

(d) No Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) shall
have occurred and be continuing or would result from the issuance of the LC Note
or the Third Warrant at the Closing.

 

(e) On the date hereof, Borrower shall have duly executed and delivered to
Lender the Third Warrant and the LC Note, in the forms previously provided to
Borrower by Lender.

 

(f) Such purchase would not subject the Lender, based on the advice of counsel
to the Lender, to any liability or potential liability under applicable
securities laws (including, without limitation, Section 16 of the Securities
Exchange Act of 1934, as amended).

 

(g) Borrower and Guarantor shall have delivered such other documents,
certificates and/or opinions of counsel as the Lender may request.

 

6. REAFFIRMATION OF GUARANTY. Guarantor hereby expressly (a) consents to the
execution by the Borrower and the Lender of this Amendment; (b) acknowledges
that the "Obligations" (as defined in the Financing Agreement as modified by the
First Amendment, the Second Amendment and this Amendment) includes all of the
obligations and liabilities owing from the Borrower to the Lender, including,
but not limited to, the obligations and liabilities of the Borrower to the
Lender under and pursuant to the Financing Agreement, as amended from time to
time, and as evidenced by the Replacement Note, as modified, extended and/or
replaced from time to time, the New Notes issued pursuant to the Second
Amendment and the LC Note issued pursuant to this Amendment; (c) reaffirms,
assumes and binds itself in all respects to all of the obligations, liabilities,
duties, covenants, terms and conditions that are contained in the Financing
Agreement; (d) agrees that all such obligations and liabilities under the
Financing Agreement and the Transaction Documents, as redefined by this
Amendment, shall continue in full force and that the execution and delivery of
this Amendment to, and its acceptance by, the Lender shall not in any manner
whatsoever (i) impair or affect the liability of Guarantor to the Lender under
the Financing Agreement, (ii) prejudice, waive, or be construed to impair,
affect, prejudice or waive the rights and abilities of the Lender at law, in
equity or by statute, against Guarantor pursuant to the Financing Agreement,
and/or (iii) release or discharge, nor be construed to release or discharge, any
of the obligations and liabilities owing to the Lender by Guarantor under the
Financing Agreement; and (e) represents and warrants that each of the
representations and warranties made by Guarantor in any of the documents
executed in connection with the Loan remain true and correct as of the date
hereof.

 

 9

 

 

7. REPRESENTATIONS AND WARRANTIES. To induce the Lender to enter into this
Amendment, the Borrower and the Guarantor hereby certify, represent and warrant
to the Lender that:

 

7.1 Organization. The Borrower, the Guarantor and each of their Subsidiaries are
entities duly incorporated or organized and validly existing in good standing
under the laws of the jurisdiction in which they are formed or incorporated, and
have the requisite power and authorization to own their properties and carry on
their business as now being conducted. The Borrower, the Guarantor and each of
their Subsidiaries are duly qualified as foreign entities to do business and is
in good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have, either individually or in the aggregate, a Material Adverse
Effect.

 

7.2 Authorization. The Borrower and the Guarantor are duly authorized to execute
and deliver this Amendment, the LC Note and the Third Warrant (collectively, the
"Amendment Documents") and is and will continue to be duly authorized to borrow
monies under the Financing Agreement, as amended hereby, and to perform its
obligations under the Financing Agreement, as amended hereby, and the Amendment
Documents.

 

7.3 No Conflicts/No Consent. The execution and delivery of this Amendment
Documents and the performance by the Borrower and the Guarantor of their
respective obligations under such documents, does not and will not conflict with
any provision of law or of the articles of incorporation or bylawsof the
Borrower or the Guarantor. In addition, the execution and delivery of the
Amendment Documents and the performance by the Borrower and the Guarantor of
their respective obligations under the Financing Agreement, as amended hereby,
and the Amendment Documents does not and will not conflict with the provisions
of or require consent of any third party under any agreement binding upon the
Borrower and/or the Guarantor. Without limiting the foregoing, the Borrower
represents and warrants that the execution and delivery of the Amendment
Documents and the performance by the Borrower and the Guarantor of their
respective obligations under the Financing Agreement, as amended hereby, and the
Amendment Documents does not violate the terms of or require the consent of
Subordinated Creditorsor the Agent under the Intercreditor Agreement.

 

7.4 Validity and Binding Effect. The Financing Agreement, as amended hereby, and
each of the Amendment Documents is a legal, valid and binding obligation of the
Borrower and the Guarantor, enforceable against the Borrower and the Guarantor
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors' rights or by general principles of equity limiting
the availability of equitable remedies.

 

7.5 Compliance with Financing Agreement. Subject to the updates to the
Disclosure Schedules attached hereto as Schedules 7.7 and 7.8, the
representations and warranties set forth in Article 7 of the Financing
Agreement, as amended hereby, are true and correct with the same effect as if
such representations and warranties had been made on the date hereof, with the
exception that all references to the financial statements shall mean the
financial statements most recently delivered to the Lender and except for such
changes as are specifically permitted under the Financing Agreement. In
addition, the Borrower and the Guarantor have complied with and are in
compliance with all of the covenants set forth in the Financing Agreement, as
amended hereby, including, but not limited to, those set forth in Section
8.1(a), Section 8.1(b), Section 8.1(c) and Section 8.1(d) thereof.

 

 10

 

 

7.6 No Event of Default. As of the date hereof, no Event of Default under the
Financing Agreement, as amended hereby, or event or condition which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default, has occurred or is continuing.

 

7.7 No Subordinated Debt Default. As of the date hereof, no default under any of
the documents evidencing or securing any of the Prior Convertible Notes, or
event or condition which, with the giving of notice or the passage of time, or
both, would constitute a default under any of the documents evidencing or
securing any of the Prior Convertible Notes, has occurred or is continuing.

 

8. CONDITIONS PRECEDENT. This Amendment shall become effective as of the date
above first written after receipt by the Lender of an executed copy of this
Amendment and the documents set forth in Section 5 to be delivered by Borrower
and Guarantor for the Closing to occur on the date hereof.

 

9. GENERAL.

 

9.1 Governing Law; Severability. This Amendment shall be construed in accordance
with and governed by the laws of the State of New York. Wherever possible each
provision of the Financing Agreement and this Amendment shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of the Financing Agreement and this Amendment shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of the Financing Agreement and this
Amendment.

 

9.2 Successors and Assigns. This Amendment shall be binding upon the Borrower,
the Guarantor and the Lender and their respective successors and assigns, and
shall inure to the benefit of the Borrower, the Guarantor and the Lender and the
successors and assigns of the Lender.

 

9.3 Continuing Force and Effect of Loan Documents. Except as specifically
modified or amended by the terms of this Amendment, all other terms and
provisions of the Financing Agreement and the other Loan Documents are
incorporated by reference herein, and in all respects, shall continue in full
force and effect. The Borrower, by execution of this Amendment, hereby
reaffirms, assumes and binds itself to all of the obligations, duties, rights,
covenants, terms and conditions that are contained in the Financing Agreement
and the other Loan Documents. The Guarantor, by execution of this Amendment,
hereby reaffirms, assumes and binds itself to all of the obligations, duties,
rights, covenants, terms and conditions that are contained in the Financing
Agreement.

 

9.4 References to Financing Agreement. Each reference in the Financing Agreement
to "this Agreement", "hereunder", "hereof", or words of like import, and each
reference to the Financing Agreement in any and all instruments or documents
delivered in connection therewith, shall be deemed to refer to the Financing
Agreement, as amended by the First Amendment and hereby.

 

 11

 

 

9.5 Expenses. The Borrower shall pay all costs and expenses in connection with
the preparation of this Amendment and other related loan documents, including,
without limitation, reasonable attorneys' fees and time charges of attorneys who
may be employees of the Lender or any affiliate or parent of the Lender. The
Borrower shall pay any and all stamp and other taxes, UCC search fees, filing
fees and other costs and expenses in connection with the execution and delivery
of this Amendment and the other instruments and documents to be delivered
hereunder, and agrees to save the Lender harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such costs and expenses.

 

9.6 Counterparts/Electronic Signatures. This Amendment may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile or other
electronic signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or electronic signature.

 

9.7 Release. The Borrower and Guarantor represent and warrant that they are not
aware of any claims or causes of action against the Lender or any of its
affiliates, or their respective successors or assigns, and that they have no
defenses, offsets or counterclaims with respect to any Obligations owed by the
Borrower and Guarantor to the Lender. Notwithstanding this representation and as
further consideration for the agreements and understandings herein, each of the
Borrower and Guarantor, on behalf of themselves and their employees, agents,
executors, heirs, successors and assigns, do hereby release the Lender, its
predecessors, officers, directors, employees, agents, attorneys, affiliates,
subsidiaries, successors and assigns, from any liability, claim, right or cause
of action which now exists or hereafter arises as a result of acts, omissions or
events occurring on or prior to the date hereof, whether known or unknown,
including but not limited to claims arising from or in any way related to the
Obligation, the Transaction Documents, the First Amendment, the Second Amendment
or the business relationship between any of the Borrower or the Guarantor and
the Lender, and any claims asserted or which could have been asserted by any of
the Borrower or the Guarantor in connection with the Obligations, the
Transaction Documents, the First Amendment, the Second Amendment or this
Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

 12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 3 to
Financing Agreement and Reaffirmation of Guaranty as of the date first above
written.

 

 



 

MIDWEST ENERGY EMISSIONS CORP., a Delaware corporation

 

    By:/s/ Richard H. Gross

 

 

Name:

Richard H. Gross

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

MES, INC., a North Dakota corporation

 

 

 

 

 

 

By:

/s/ Richard H. Gross

 

 

Name:  

Richard H. Gross

 

 

Title:  

Chief Financial Officer

 

 

 

 

 

 

AC MIDWEST ENERGY LLC, a Delaware limited liability company  

 

 

 

 

 

 

By:

/s/ Samir Patel

 

 

Name:  

Samir Patel

 

 

Title:

Manager

 



 

 13

 

 

EXHIBIT A

 

Third Warrant

 

See attached


 

 14

 

 

EXHIBIT B

 

Form of Senior Secured Letter of Credit Note

 

See attached

 

 15

 

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THIS NOTE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN
A FORM REASONABLY ACCEPTABLE TO THE BORROWER REPRESENTATIVE, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II)
UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING
THE FOREGOING, THIS NOTE MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THIS NOTE, PROVIDED
SUCH PLEDGE IS MADE IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES
LAWS.

 

SENIOR SECURED LETTER OF CREDIT NOTE

 



January 28, 2016

 

FOR VALUE RECEIVED, Midwest Energy Emissions Corp., a Delaware corporation (the
"Borrower") hereby promises to pay to the order of AC Midwest Energy LLC, a
Delaware limited liability company or its registered assigns (the "Lender") the
Letter of Credit Principal Amount, as such term is defined in and pursuant to
the terms of that certain Financing Agreement dated as of August 14, 2014, as
amended from time to time, by and among the Borrower, MES, Inc., a North Dakota
corporation ("MES" or "Guarantor") and the Lender (together with all exhibits
and schedules thereto and as may be amended, restated, modified and supplemented
from time to time the "Financing Agreement"). Borrower hereby promises to pay
accrued and unpaid interest and premium, if any, on the Letter of Credit
Principal Amount on the dates, rates and in the manner provided for in the
Financing Agreement. This Senior Secured Note is referred to herein and in the
Financing Agreement and the Security Documents as the "Note" and all Senior
Secured Notes issued in exchange, transfer, or replacement hereof in accordance
with the terms of the Financing Agreement is referred to herein and in the
Financing Agreement and the Security Documents collectively as the "Notes"
except that this Note is not convertible as provided in and not governed by
Section 2.10 of the Financing Agreement. Capitalized terms used and not herein
are defined in the Financing Agreement.

 

This Note is subject to mandatory prepayment on the terms specified in the
Financing Agreement. At any time an Event of Default exists, the Letter of
Credit Principal Amount, together with all accrued and unpaid interest and any
applicable premium due, if any, may be declared or otherwise become due and
payable in the manner, at the price and with the effect, all as provided in the
Financing Agreement.

 

This repayment of this Note is guaranteed by the Guarantor in accordance with
the terms set forth in Article 9 of the Financing Agreement and is secured by a
pledge of all of the assets of the Borrower and the Guarantor in accordance with
the Security Documents.

 

 16

 

 

All payments in respect of this Note are to be made in lawful money of the
United States of America at the Lender's office in New York, New York or at such
other place as the Holder of Notes shall inform the Borrower from time to time.

 

This Note may be assigned by the Lender, subject to the terms of Section 11.8 of
the Financing Agreement. This Note is a registered Note and, as provided in the
Financing Agreement, upon surrender of this Note for registration of transfer,
duly endorsed, or accompanied by a written instrument of transfer duly executed,
by the registered Lender hereof or such Lender's attorney duly authorized in
writing, a new Note with the same terms as this Note will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Borrower may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Borrower will not be affected by any notice to
the contrary.

 

This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note and all disputes arising hereunder shall be governed by, the laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The parties hereto (a) agree that any legal action or
proceeding with respect to this Note shall be brought in any state or federal
and state court located within New York, New York, (b) irrevocably waive any
objections which either may now or hereafter have to the venue of any suit,
action or proceeding arising out of or relating to this Note brought in the
aforementioned courts, and (c) further irrevocably waive any claim that any such
suit, action, or proceeding brought in any such court has been brought in an
inconvenient forum.

 

THE LENDER AND THE BORROWER IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS NOTE.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 17

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date set out above. 

 



 

BORROWER:

 

 

 

 

 

Midwest Energy Emissions Corp.

    By:

 

 

Name:

 

 

Its:

 



 

 18

 

 

EXHIBIT C

 

Form of Compliance Certificate

 

See attached


 

 19

 

 

EXHIBIT D

 

Reaffirmation of the Security Documents

 

 20

 

 




REAFFIRMATION OF SECURITY DOCUMENTS

 

THIS REAFFIRMATION OF SECURITY DOCUMENTS (this "Reaffirmation") is made as of
the 28th day of January, 2016 by Midwest Energy Emissions Corp., a Delaware
corporation, (the "Borrower") and MES, Inc., a North Dakota corporation
("Guarantor") in favor of AC Midwest Energy LLC, a Delaware limited liability
company (the "Lender").

 

R E C I T A L S:

 

A. Borrower, Guarantor and Lender entered into that certain Financing Agreement
dated as of August 14, 2014 (the "Financing Agreement"), pursuant to which
Financing Agreement the Lender has made certain financial accommodations to
Borrower, as evidenced by that certain Senior Secured Convertible Note dated as
of August 14, 2014 in the original principal amount of $10,000,000 (the "Note"),
which financial accommodations were guaranteed by the Guarantor pursuant to the
Financing Agreement.

 

B. In connection with the Financing Agreement, Borrower and Guarantor granted
the Lender a security interest in and to certain of the Borrower's and
Guarantor's assets pursuant to that certain Security Agreement by and among the
Borrower, Guarantor and Lender dated as of August 14, 2014 (the "Security
Agreement"), that certain Securities Pledge Agreement between the Borrower and
the Lender dated as of August 14, 2014 (as previously amended, the "Securities
Pledge Agreement") and that certain Collateral Assignment of License Agreement
by and among the Borrower, Guarantor and Lender dated as of August 14, 2014 (as
previously amended, the "Collateral Assignment of License Agreement" and
collectively with the Security Agreement and the Securities Pledge Agreement, as
may be amended from time to time, referred to herein as the "Security
Documents").

 

C. Lender, Borrower and Lender previously entered into that certain Waiver and
Amendment to Financing Agreement and Reaffirmation of Guaranty (the "First
Amendment") by and among the Borrower, the Guarantor and the Lender dated as of
March 16, 2015.

 

D. Borrower, Guarantor and Lender entered into that certain Waiver and Amendment
No. 2 to Financing Agreement and Reaffirmation of Guaranty by and among the
Borrower, the Guarantor and the Lender dated as November 16, 2015 (the "Second
Amendment").

 

E. Borrower and Guarantor have requested that the Lender (i) cause Lender's bank
to issue on the date hereof a letter of credit (the "Letter of Credit") for the
benefit of the Bank of America, N.A. ("BofA"), which in turn, based on the
security of the Letter of Credit, issue its letter of credit (the "BofA Letter
of Credit") to a certain customer of Borrower ("Customer") so that Borrower can
enter into a contract with the Customer and (ii) that certain Amendment No. 3 to
Financing Agreement and Reaffirmation of Guaranty by and among the Borrower, the
Guarantor and the Lender dated as the date hereof (the "Financing Agreement
Amendment").

 

E. The Lender has required, as a condition precedent to its agreement to execute
the Financing Agreement Amendment and to it causing its bank to issue the Letter
of Credit and thereby allowing BofA to issue the BofA Letter of Credit to the
Customer as beneficiary, that the Borrower and the Guarantor reaffirm their
obligations under the Security Documents as set forth herein.

 

 21

 

 

NOW THEREFORE, in consideration for the Lender's agreement to execute the
Financing Agreement Amendment and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the Borrower and the Guarantor
agree as follows:

 

1. Notwithstanding the execution and delivery of the First Amendment, the Second
Amendment and the Financing Agreement Amendment and the prior amendment of
certain of the Security Agreements, the Borrower and the Guarantor hereby
reaffirm all of the agreements, representations, covenants and obligations of
the Borrower and the Guarantor under the Security Documents and acknowledge and
agree that the Security Documents shall remain and continue to be the valid and
binding obligation of the Borrower and the Guarantor. Without limiting the
foregoing, the Borrower and the Guarantor hereby agrees that all of the pledges,
assignments, transfers, conveyances, mortgages and grants of security interest
of any property given to Lender by any Credit Party pursuant to the Security
Documents constituted and shall and hereinafter do continue to constitute
pledges, assignments, transfers, conveyances, mortgages and grants of security
interests of property to secure the Obligations. Borrower and Guarantor
acknowledge and agree that the Obligations secured by the Security Documents
shall be the Obligations, as such term is defined in the Financing Agreement as
amended, modified, supplemented or restated from time to time, and no change in
the definition of the Obligations shall in anyway release, limit or modify their
obligations under the Security Documents.

 

2. The Borrower and the Guarantor acknowledge and agree that the Security
Documents have not been discharged to any extent and that no rights or remedies
of the Lender thereunder have been waived. The Borrower and the Guarantor
further agree to and hereby waive any and all defenses that would arise as a
result of the Lender's agreement to amend certain provisions of the Financing
Agreement and waive its rights with respect to any Events of Default pursuant to
the Financing Agreement Amendment.

 

3. All recitals are hereby incorporated into and made a part of this
Reaffirmation. Except as set forth herein, capitalized terms contained in this
Reaffirmation shall have the respective meanings herein as such terms have in
the Financing Agreement (as amended by the First Amendment, the Second Amendment
and the Financing Agreement Amendment).

 

4. This Reaffirmation may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Reaffirmation by facsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this agreement. Any party delivering an executed
counterpart of this agreement by facsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Reaffirmation, but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 22

 

 

IN WITNESS WHEREOF, the undersigned has executed this Reaffirmation of Security
Documents effective as of the day and year first above written.

 

 



 

MIDWEST ENERGY EMISSIONS CORP., a Delaware corporation

 

    By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MES, INC., a North Dakota corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

AC MIDWEST ENERGY LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

  



 

23

--------------------------------------------------------------------------------